                    Case 3:19-cv-06653-VC Document 78 Filed 10/15/20 Page 1 of 3




 1 Anne M. Bevington (SBN 111320)
   Tino X. Do (SBN 221346)
 2 Allan D. Shuldiner (SBN 252259)
   SALTZMAN & JOHNSON LAW CORPORATION
 3
   1141 Harbor Bay Parkway, Suite 100
 4 Alameda, CA 94502
   Telephone: (510) 906-4710
 5 Email: abevington@sjlawcorp.com
   Email: tdo@sjlawcorp.com
 6 Email: ashuldiner@sjlawcorp.com

 7 Attorneys for Plaintiffs / Counter-Defendants,
   Pension Plan for Pension Trust Fund for Operating Engineers, et al.
 8
   Roger M. Mason (SBN 107486)
 9 SWEENEY, MASON, WILSON & BOSOMWORTH
   A Professional Law Corporation
10 983 University Avenue, Suite 104C
   Los Gatos, CA 95032
11
   Telephone: (408) 356-3000
12 Email: rmason@smwb.com
   Attorneys for Defendant / Counter-Plaintiff Tri-County Grading & Paving, Inc.
13
   Ronald W. Brown (SBN 107340)
14 Barbara A. Cotter, (SBN 142590)
   Cook Brown, LLP
15 2407 J Street, Second Floor

16 Sacramento, CA 95816
   Telephone: (916) 442-3100
17 Email: rbrown@cookbrown.com
   Email: bcotter@cookbrown.com
18
   Attorneys for Defendant Tricounty Excavation, Inc.
19
                                  UNITED STATES DISTRICT COURT
20
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
21

22 PENSION PLAN FOR PENSION TRUST                                                 Case No.: 3:19-cv-06653-VC
   FUND FOR OPERATING ENGINEERS, et al.,
23                                                                                JOINT STIPULATION TO REOPEN CASE
                  Plaintiffs,                                                     AND ENTER DISMISSAL WITH
24                                                                                PREJUDICE; [PROPOSED] ORDER
          v.                                                                      THEREON
25
   TRICOUNTY EXCAVATION, INC., a
26 California corporation; TRI COUNTY
   GRADING & PAVING, INC., a California
27 corporation,

28                         Defendants.
                                                           1
     JOINT STIPULATION TO REOPEN CASE AND ENTER DISMISSAL WITH PREJUDICE; [PROPOSED]
     ORDER THEREON
                               P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Settlement Conference\Settlement Agreement\Tricounty - Joint
     Case No. 3:19-cv-06653-VC                                                               Stipulation to Reopen Case and Enter Dismissal with Prejudice doc
                    Case 3:19-cv-06653-VC Document 78 Filed 10/15/20 Page 2 of 3




 1              Plaintiffs Pension Plan for Pension Trust Fund for Operating Engineers, et al., by and

 2 through their undersigned counsel, Defendant Tri-County Grading & Paving, Inc., by and through

 3 its undersigned counsel, and Defendant Tricounty Excavation, Inc., by and through its undersigned

 4 counsel, hereby agree and stipulate to reopen the case and enter a voluntary dismissal of the entire

 5 action with prejudice, the Court to retain jurisdiction to enforce the parties’ Settlement Agreement.

 6              On August 7, 2020, the Court ordered that the case be dismissed without prejudice

 7 following the July 31, 2020 Settlement Conference Minute Order which advised that the parties had

 8 resolved the case.

 9              The parties have executed a Settlement Agreement, and now request that the Court amend
10 its conditional Order of Dismissal without prejudice to dismiss the Action with prejudice, each

11 party to bear its own attorneys’ fees and costs. The parties further request that the Court retain

12 jurisdiction to enforce the Settlement Agreement in this Action.

13 DATED: October 13, 2020                                                    SALTZMAN & JOHNSON LAW
                                                                              CORPORATION
14
                                                                     By:                                           /S/
15
                                                                              Tino X. Do
16                                                                            Attorneys for Plaintiffs

17 DATED: October 13, 2020                                                    SWEENEY, MASON, WILSON &
                                                                              BOSOMWORTH
18                                                                   By:
                                                                                                                   /S/
19                                                                            Roger M. Mason
20                                                                            Attorneys for Defendant Tri-County Grading &
                                                                              Paving, Inc.
21

22 DATED: October 13, 2020                                                    COOK BROWN, LLP

23                                                                                            /S/
                                                                     By: Ronald W. Brown
24
                                                                         Attorneys for Defendant Tricounty Excavation,
25                                                                       Inc.

26

27

28
                                                           2
     JOINT STIPULATION TO REOPEN CASE AND ENTER DISMISSAL WITH PREJUDICE; [PROPOSED]
     ORDER THEREON
                               P:\CLIENTS\OE3WL\CASES\Tri County Grading & Paving, Inc\Pleadings\Settlement Conference\Settlement Agreement\Tricounty - Joint
     Case No. 3:19-cv-06653-VC                                                               Stipulation to Reopen Case and Enter Dismissal with Prejudice doc
Case 3:19-cv-06653-VC Document 78 Filed 10/15/20 Page 3 of 3
